FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE ADALBERTO ARIAS JOVEL,                      Nos. 10-72105
                                                      10-73444
               Petitioner,
                                                 Agency No. A092-142-072
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petition for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       In these consolidated petitions for review, Jose Adalberto Arias Jovel, a

native and citizen of El Salvador, petitions for review of the Board of Immigration

Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s (“IJ”)

decision denying his application for cancellation of removal, and denying his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in

part, and deny in part, the petitions for review.

      We lack jurisdiction to consider Arias Jovel’s challenge to the discretionary

denial of his application for cancellation of removal. See Mendez-Castro v.

Mukasey, 552 F.3d 975, 978 (9th Cir. 2009). The agency did not err in admitting

evidence regarding Arias Jovel’s criminal history. See Rojas-Garcia v. Ashcroft,

339 F.3d 814, 823 (9th Cir. 2003) (the sole test for admission of evidence in

immigration proceedings is whether the evidence is probative and its admission is

fundamentally fair). Arias Jovel’s contention that the BIA’s analysis was

inadequate also fails. See Abebe v. Gonzales, 432 F.3d 1037, 1040 (9th Cir. 2005)

(en banc) (Burbano affirmance signifies that the BIA has conducted an

independent review of the record and has determined that its conclusions are the

same as those articulated by the IJ).

      The BIA did not abuse its discretion in denying Arias Jovel’s motion to

reopen on the ground that he failed to establish his conviction as no longer valid

for immigration purposes. Planes v. Holder, 652 F.3d 991, 996 (9th Cir. 2011) (a

conviction is “final” for immigration purposes where a judgment of guilt has been

entered and a punishment imposed, even where a direct appeal or collateral attack

is pending). We lack jurisdiction to consider Arias Jovel’s contention that the plea


                                           2                          10-72105 / 10-73444
to his underlying criminal conviction was vacated because he failed to raise this

issue before the BIA and therefore failed to exhaust his administrative remedies.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITIONS FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                           10-72105 / 10-73444